  Case 1:20-cv-00411-AJT-JFA Document 17 Filed 06/08/20 Page 1 of 2 PageID# 63




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

CHARLES PATNODE, individually and on
behalf of all others similarly situated,
                                                          Case No. 1:20-CV-00411
    v.

MBO PARTNERS, INC.



                      JOINT RULE 41 DISMISSAL WITHOUT PREJUDICE


         Plaintiff Charles Patnode and Defendant MBO Partners, Inc. hereby jointly dismiss this case

without prejudice pursuant to Rule 41(a)(1)(A)(i). The dismissal of this case is effective upon the filing

of this notice. Id.




                                                                  It is so Ordered.




June 8, 2020
Alexandria, Virginia
  Case 1:20-cv-00411-AJT-JFA Document 17 Filed 06/08/20 Page 2 of 2 PageID# 64



Respectfully submitted,

 Dated: June 5, 2020                   Dated: June 5, 2020

 BUTLER ROYALS, PLC                    MICHAEL BEST & FRIEDRICH, LLP

 /s/ Zev H. Antell_________            /s/ Kyle G. Hepner
 Harris D. Butler (VSB No. 26483)      Kyle G. Hepner
 Zev H. Antell (VSB No. 74634)         Virginia State Bar No. 76831
 Paul M. Falabella (VSB 81199)         MICHAEL BEST & FRIENDRICH LLP
 BUTLER ROYALS, PLC                    1000 Maine Ave. SW, Suite 400
 140 Virginia Street, Suite 302        Washington, DC 20024
 Richmond, Virginia 23219              2020-747-9574 – Telephone
 804-648-4848 – Telephone              202-347-1819 – Facsimile
 804-237-0413 - Facsimile              kghepner@michaelbest.com
 harris.butler@butlerroyals.com
 zev.antell@butlerroyals.com           Attorney for Defendant
 paul.falabella@butlerroyals.com

 AND

 Andrew W. Dunlap*
 TX Bar No. 24078444
 Taylor A. Jones*
 TX Bar No. 24107823
 JOSEPHSON DUNLAP
 11 Greenway Plaza, Suite 3050
 Houston, Texas 77046
 713-352-1100 – Telephone
 713-352-3300 – Facsimile
 mjosephson@mybackwages.com
 adunlap@mybackwages.com
 tjones@mybackwages.com
 *Admitted Pro Hac Vice

 Attorneys for Plaintiff




                                      -2-
